Citation Nr: 0422375	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a pulmonary 
disorder, to include asthma, claimed as a result of exposure 
to herbicides.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1971 and from July 1972 to February 1975.  He served in 
Vietnam from July 1970 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  In an unappealed May 1997 decision the RO denied service 
connection for a pulmonary disorder and in an unappealed 
November 2001 decision the RO denied service connection for 
asthma.

3.  Evidence associated with the claims folder since the RO's 
final May 1997 and November 2001 decisions does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a pulmonary disorder, to include asthma, claimed as a result 
of exposure to herbicides, have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

In December 2001, prior to the rating action on appeal, the 
RO notified the veteran of the requirements to establish 
entitlement to service connection, specifically medical 
evidence that a current disability began during or was made 
worse during military service or evidence showing an event in 
service caused injury or disease.  The RO letter also advised 
the veteran of presumptive provisions allowing for service 
connection of certain diseases and informed him of the impact 
of prior denials on his case, specifically of the need for 
"new and material evidence" to reopen his claim.  The RO 
defined "new" and "material" evidence and then requested 
the veteran to identify any relevant records, to include 
medical records, probative of his claim.  The RO informed the 
veteran of a need for a completed release form in order for 
VA to obtain private records on his behalf.  The RO advised 
the veteran it was still his responsibility to support his 
claim with appropriate evidence and provided him with contact 
information in the event he had any questions relevant to his 
claim.

In the April 2002 rating decision the RO referenced the 
evidence considered, the laws and regulations governing 
entitlement and the reasons and bases for the determination 
made.  In a May 2002 letter the RO again provided the veteran 
with VCAA notice, to include what evidence was needed and who 
was responsible for obtaining such.  The statement of the 
case issued in June 2002 included a recitation of relevant 
laws and regulations as well as the evidence considered and 
the reasons and bases for the decision made.  The RO also 
afforded the veteran opportunity to appear at a hearing but 
the veteran failed to report.

The above shows that, throughout the appeal the veteran was 
notified as to the criteria governing his claim, the evidence 
needed to show entitlement to the benefits sought, how VA 
could and would help him obtain relevant records, and, that 
he was ultimately responsible for providing evidence in 
support of his claim.  Thus, VA has met its duty to notify 
the veteran in this appeal.

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  The RO obtained records of the veteran's 
medical treatment at the Columbia, Missouri, VA Medical 
Center in 2001 and 2002.  The veteran and his representative 
have not identified any additional evidence as relevant to 
his attempt to reopen his claim for service connection for a 
pulmonary disorder.  Although in a statement received in June 
2002 the veteran stated that he had been treated at the VA 
Medical Center, Dayton, Ohio, he stated earlier on VA Form 
21-526, Veteran's Application for Compensation or Pension, 
received in April 2002, that the treatment at the VA Medical 
Center Dayton was for hepatitis-C (and not for a pulmonary 
disorder).  The Board acknowledges that the veteran, who was 
afforded a VA respiratory examination in December 1996, did 
not receive a more current VA examination, but also 
emphasizes any duty to provide the veteran with a medical 
examination would attach only after evidence sufficient to 
reopen the claim had been received.  The VCAA does not 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  Thus, VA has also fulfilled the duties to assist 
the veteran, to the extent required by the VCAA, and the case 
is ready for appellate review.

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).   Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, soft tissue sarcoma, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 
2002). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in December 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that,

[n]ew evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Factual Background and Analysis

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnoses of a pulmonary 
disorder, to include asthma.  The veteran specifically denied 
having or having had asthma in reports of medical history 
dated in November 1967, July 1971, and July 1972.  
Additionally, his lungs and chest were clinically evaluated 
as normal at an examination for induction in November 1967, 
at an examination for service separation in July 1971, and, 
at an examination for re-enlistment in July 1972.

VA hospital and clinical records dated in October and 
November 1996 include note of a history of bronchial asthma.

At the VA respiratory examination in December 1996, the 
veteran stated that he had had asthma all of his life.  The 
veteran indicated that recently he had had minimal problems 
with shortness of breath but that on occasion he had an 
exacerbation of his asthma.  He also gave a history of 
cigarette smoking for at least 40 years and of a recent 
positive PPD conversion.  On examination, the veteran's lungs 
were clear to A&P [auscultation and percussion] bilaterally, 
without rales, rhonchi, or wheezes.  A chest X-ray showed 
minimal peribronchial thickening in both lower lobes with no 
acute process.  The diagnoses were asthma, life-long, non-
service connected, and positive "PPD" conversion without 
active tuberculosis.

Based on consideration of the above the RO denied service 
connection for a pulmonary disorder in a May 1997 rating 
decision.  The RO noted the absence of service medical 
evidence of any pulmonary disability, the absence of any 
pulmonary disease presumptive to herbicide-exposed veterans, 
and, that the veteran reported having had asthma since 
childhood, prior to service.  The RO notified the veteran of 
that decision and of his appellate rights by letter dated in 
May 1997.  He did not appeal and the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).

In June 1999 the RO received the veteran's claim of 
entitlement to service connection for a pulmonary disability 
specified as asthma.  The RO denied that claim as not well 
grounded in a rating decision dated in September 1999.  Then, 
in November 2001, the RO denied the claim of entitlement to 
service connection for asthma on its merits, with 
consideration of VA hospital summaries from April to May 1996 
and June to July 1996.  The April to May 1996 summary notes 
diagnoses of asthma and bronchitis.  The June to July 1996 
summary notes that the veteran had a history of bronchial 
asthma since childhood, with an exacerbation over the two 
weeks prior to hospitalization.  

The RO notified the veteran of the November 2001 decision and 
of his appellate rights by letter dated in November 2001.  He 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

In a statement received in December 2001, the veteran 
indicated his desire to reopen his claim of entitlement to 
service connection for bronchitis.  Thereafter VA received 
records of VA treatment from August 2001 through February 
2002 and then denied entitlement to service connection for a 
pulmonary disorder in the rating decision the veteran has 
appealed.  

The VA treatment records dated in 2001 and 2002 principally 
relate to the veteran's inpatient treatment for substance 
abuse.  Although the records contain notations that the 
veteran currently suffers from chronic obstructive pulmonary 
disease and that he has a history of asthma since childhood 
and a history of smoking cigarettes for many years, the 
records in question do not contain any finding that asthma or 
any other pulmonary disorder had its inception during the 
veteran's active service, that asthma pre-existed and 
increased in severity during such service, or, that the 
veteran has any current pulmonary disorders that is either 
presumptive to herbicide-exposed veterans or is otherwise 
related in any way to his period of active service.  Thus, 
while the additional VA records are new, they are not 
material as they do not relate to any unestablished fact, 
namely nexus, and are therefore not probative of the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder.  The Board, therefore, holds that the 
newly-received evidence does not raise a reasonable 
possibility of substantiating the claim.  As such, the Board 
will not reopen the claim for review on its merits.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a pulmonary disorder, to include asthma, 
claimed as a result of exposure to herbicides, is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



